Exhibit 10.3

 

LABORATORY SERVICE AGREEMENT

 

This Laboratory Service Agreement (“Agreement”) is effective as of November 22,
2005 (“Effective Date”), by and between Covance Central Laboratory Services LP
(“Covance”), an Indiana limited partnership, with offices at 8211 SciCor Drive,
Indianapolis, Indiana 46214, and Advanced Life Sciences Inc. (“ALSI”), with
offices at 1440 Davey Road, Woodridge, IL 60517.

 

Recitals

 

WHEREAS, Covance is engaged in the business of providing laboratory testing,
data management, protocol management and information management services for
pharmaceutical clinical trials (“Services”); and

 

WHEREAS, ALSI desires for Covance to perform such Services in accordance with
and subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants contained herein, and each act done pursuant thereto,
ALSI and Covance agree as follows:

 

1.              DEFINITIONS AND INTERPRETATION

 

(a) Definitions - The following terms, as used herein (unless a clear contrary
interpretation appears), have the following meanings:

 

“Clinical Trial” means a Study or the scientific evaluation of a Drug or Medical
Device on the terms and conditions of a Protocol.

 

 “Drug” means a new or existing drug provided by ALSI and which is the subject
of a Clinical Trial or Study under this Agreement.

 

“FDA” means the United States Food and Drug Administration or any other
government body or agency that succeeds it.

 

“Project” means a Study or Clinical Trial, or any other clinical trial, project
or assignment between Covance and ALSI.

 

“Protocol” means the document which specifies the laboratory testing procedures
as written by ALSI as applicable for the performance of a Study or Clinical
Trial and is provided to Covance.

 

“Study” means a Clinical Trial or the scientific evaluation of a Drug or Medical
Device on the terms and conditions of the Protocol.

 

(b)                                 Interpretation - In this Agreement, unless a
clear contrary intention appears:

 

i.                              the singular number includes the plural and vice
versa;

 

1

--------------------------------------------------------------------------------


 

ii.                           reference to any person or entity includes such
person’s or entity’s successors and assigns;

 

iii.                        reference to this Agreement means such agreement as
amended, modified or supplemented from time to time in accordance with the terms
hereof;

 

iv.                       reference to any law, rule, regulation, order, decree,
requirement, policy, guideline, directive or interpretation means as amended,
modified, codified, replaced or reenacted in whole or in part, and in effect on
the determination date, including rules and regulations promulgated thereunder;

 

v.                          “hereunder”, “hereof”, “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

vi.                       “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding
such term; and

 

vii.                    relative to the determination of any period of time,
“from” means “from and including to” and “to” means “to but excluding”.

 

2.               SERVICES

 

Covance hereby agrees to perform Services for ALSI’s protocol
                    , pursuant to the terms and conditions contained in this
Agreement, the Protocol, the Statement of Work (“SOW”), the Quote for Services
(“Budget”), and all other applicable documents.   

 

3.              FEES AND BILLING

 

Fees for the Project are set forth in the attached Budget.  The Budget contains
all of the applicable discounts and Services that will be provided for that
Project.

 

ALSI agrees make an advance payment equal to 10% of the Budget (“Advance
Payment”).  Covance will invoice the Advance Payment when this Agreement has
been signed by both parties.  ALSI will pay the Advance Payment invoice within
thirty (30) days after receipt. 

 

Each month, Covance will invoice ALSI for all fees due and expenses incurred
while providing Services during the previous month.  Payment is due thirty (30)
days from the date of the invoice.   After invoices have reached 90% of the
Budget, Covance will begin applying funds from the Advance Payment to the
monthly invoices.  Should the Study be terminated before the Advance Payment is
exhausted, and assuming all prior invoices have been paid, Covance will apply
Advance Payment funds to the final invoice and refund any remaining Advance
Payment funds to ALSI within thirty (30) days. 

 

Upon written notification by ALSI that the Clinical Trial has been concluded or
six months after the non-receipt of any kits (whichever comes first), Covance
will issue a final invoice for any Services rendered to identify amounts due to
Covance or refund due to ALSI.

 

2

--------------------------------------------------------------------------------


 

Covance will hold prices unchanged for twelve (12) months from Project start
up.  Thereafter, fees may be adjusted annually by Covance upon thirty (30) days
written notice to ALSI.  However, should global political, logistical or
economic changes take place which increase Covance’s purchase prices, Covance
may assess additional charges to ALSI upon thirty (30) days’ prior written
notice.

 

If ALSI requests a material change to the Project at any time which would affect
the Services, Covance will revise fees to reflect the change in the SOW and/or
Budget. 

 

COVANCE will provide each Investigator site with project and visit specific
specimen collection supplies needed to collect and ship specimens. The kits
include test tubes, pipettes, collection needles, and other required materials,
in addition to instructions for collection and shipment. The kits shall also
have a test requisition form designated for the Project. Each kit and collection
tube will be bar coded to ensure tracking and testing audit trails upon its
return to Covance.  Should a kit be lost through no fault of Covance, or should
a kit expire at the Investigator site, or should a kit otherwise need to be
replaced through no fault of Covance, Covance will supply replacement kits for
those that need to be replaced.  The charge for any replacement kit which is
lost, expires, or otherwise needs to be replaced through no fault of Covance,
will be an amount equal to the price listed in the Budget per kit for the same
kit/visit as is being replaced.

 

4.              PROPERTY OWNERSHIP

 

All materials, documents, information, programs and suggestions of every kind
and description supplied to Covance by or on behalf of ALSI or prepared or
developed by Covance pursuant to this Agreement (except for Covance procedural
manuals, personnel data and Covance developed technology and software) shall be
the sole and exclusive property of ALSI.  Strategic insight and proposed Project
design and scope provided in any Covance proposal shall remain the property of
Covance and may only be used by ALSI to assess whether it wishes to pursue such
work with Covance.

 

5.              PATENT RIGHTS

 

Covance will disclose promptly to ALSI or its nominee any and all patentable
inventions, discoveries and improvements conceived or made by Covance in the
course of the Clinical Trial and/or while providing Services to ALSI pursuant to
this Agreement, and Covance agrees to assign all its interests therein to ALSI
or its nominee; provided ALSI requests such assignment within one year of
notification of such invention; provided, further, that Covance shall retain all
rights to any data, processes, software (including codes), technology, means,
know-how and delta flags developed by Covance relating to laboratory testing or
data management.  When requested by ALSI, Covance will execute any and all
applications, assignments or other instruments and give testimony which ALSI
deems necessary to apply for and obtain any Letters of Patent of the United
States of America or of any foreign country or to otherwise protect ALSI’s
interest therein.  ALSI shall compensate Covance for the time devoted to said
activities and reimburse Covance for expenses incurred.  These obligations shall
continue beyond the termination of this Agreement with respect to patentable
inventions, discoveries and improvements conceived or made by Covance while
providing Services to ALSI pursuant to this Agreement, and shall be binding upon
Covance’s assignees.

 

3

--------------------------------------------------------------------------------


 

6.              CONFIDENTIAL INFORMATION/LEGAL PROCEEDINGS

 

Covance agrees that all materials, documents and information provided to it by
ALSI and, except as provided in Section 4, all test information, data and
records developed by Covance exclusively in connection with the performance of
its Services pursuant to this Agreement is and shall be the sole property of
ALSI and considered confidential (collectively, “Confidential Information”). 
Covance agrees to hold Confidential Information in confidence and in a manner
consistent with the way in which Covance maintains the confidentiality of its
own proprietary information.  Covance shall disclose the Confidential
Information to Investigators and Covance employees, officers, directors and
representatives only on a need-to-know basis.  Covance agrees that, except as
necessary to fulfill its obligations under this Agreement, it will not use or
disclose to any other third party any Confidential Information; provided,
however, that Covance has no obligations with respect to any Confidential
Information that is:

 

(a)          now or later becomes publicly available through no fault of
Covance;

(b)         obtained by Covance from a third party not under obligation to ALSI
with respect to such Confidential Information;

(c)          already in Covance’s possession as indicated in its written
records; or

(d)         required to be disclosed by any law, rule, regulation, order, decree
or subpoena, in which event Covance will give ALSI, if practicable, advance
written notice to permit ALSI to seek a protective order or other similar order
with respect to such Confidential Information. 

 

The foregoing obligations of non-use and confidentiality will extend for five
(5) years beyond the date of disclosure or generation of such Confidential
Information.

 

Should Covance be obligated to provide testimony or records regarding any Study,
Protocol or Clinical Trial in any legal or administrative proceeding, then ALSI
shall reimburse Covance its out-of-pocket costs therefore plus an hourly fee for
its employees or representatives equal to the internal fully burdened cost to
Covance of such employee or representative.

 

Nothing contained in this Section 6 shall be interpreted to limit the rights and
obligations of the parties under Section 4 hereof and to the extent that any
conflict arises in applying the provisions of Sections 4 and 6, the provisions
of Section 4 shall control.

 

7.              COMPLIANCE

 

Performance - Covance will perform its Services in accordance with the current
state of the laboratory art. All of Covance’s tests, assays and other activities
undertaken under this Agreement shall comply in all material respects with
College of American Pathologists (“CAP”).  CLIA (Clinical Laboratory Improvement
Act) certification is obtained through compliance with CAP requirements.  This
Agreement contains all the conditions under which Covance will provide Services.
Covance makes no other express or implied commitments or warranties concerning
the performance of the Clinical Trial.

 

Change in Requirements - Should government regulatory requirements be changed,
Covance will make every reasonable effort to satisfy the new requirements.  In
the event that compliance with such new regulatory requirements necessitates a
change in this Agreement, Covance will submit to ALSI a revised technical and
cost proposal for ALSI’s acceptance prior to performing Services.

 

Conflicts - In the event of a conflict in government regulation, ALSI will
designate the applicable regulations to be followed by Covance in the
performance of its Services.

 

4

--------------------------------------------------------------------------------


 

8.              LABORATORY VISITS

 

ALSI’s representatives may visit Covance’s facility with reasonable frequency
during normal business hours to observe the progress of a Clinical Trial. All
such visits shall be scheduled in advance by ALSI. ALSI agrees that all
confidential and proprietary information of Covance obtained or observed during
such visits shall remain sole property of Covance and ALSI shall keep such
information confidential and shall not use or disclose it to a third party
without Covance’s prior written consent.

 

9.              INDEMNIFICATION

 

A.                                    ALSI shall indemnify Covance and its
respective affiliates and their respective officers, directors, employees and
agents (“Covance Group”) from any loss, damage, cost or expense (including
reasonable attorney’s fees) (a “Loss”) arising from any claim, demand,
assessment, action, suit or proceeding (a “Claim”) arising from or related to
(i) personal injury to a participant in the Clinical Trial or any employee
within the Covance Group directly or indirectly caused by the Study Drug,
(ii) Covance’s performance of or involvement with the Clinical Trial or its
obligations under this Agreement, (iii) this Agreement, the Clinical Trial or
any aspect thereof, or the Protocol, which violates any applicable law, rule,
regulation or ordinance, (iv) the Study Drug’s harmful or otherwise unsafe
effect, including, without limitation, a Claim based upon ALSI’s or any other
person’s use, consumption, sale, distribution or marketing of the Study Drug, or
(v) the negligence, gross negligence or intentional misconduct or inaction of
ALSI in the performance of its obligation under this Agreement or the Protocol
related to any Clinical Trial; provided that if such Loss or Claim (other than a
Loss or Claim described in clause (iv)) hereof arises in whole or in part from
Covance’s negligence, gross negligence or intentional misconduct or inaction,
then the amount of such Loss that ALSI shall indemnify the appropriate person or
entity within the Covance Group pursuant to this Section 9 shall be reduced by
an amount in proportion to the percentage of Covance’s responsibilities for such
Loss as determined by a court of competent jurisdiction in a final and
non-appealable decision or in a binding settlement between the parties. ALSI
shall not indemnify the Covance Group from any Loss from any Claim described in
clause (iv) hereof arising solely from the willful misconduct or inaction or
gross negligence of Covance.

 

B.                                    Covance shall indemnify ALSI and its
officers, directors, employees and agents (“ALSI Group”) from any Loss arising
from any Claim for personal injury to Study participants or personal injury to
any employee within the ALSI Group or property damage arising or occurring
during the conduct of the Clinical Trial as a result of Covance’s negligence,
gross negligence or intentional misconduct or inaction; provided that if such
Loss or Claim hereof arises in whole or part from the ALSI Group’s negligence,
gross negligence or intentional misconduct or inaction, then the amount of the
Loss that Covance shall indemnify the ALSI Group for pursuant to this Section 9
shall be reduced by an amount in proportion to the percentage of ALSI Group’s
responsibilities for such Loss as determined by a court of competent
jurisdiction in a final and non-appealable decision or in a binding settlement
between the parties.

 

C.                                    Upon receipt of notice of any Claim that
may give rise to a right of indemnity from a party, a person or entity entitled
to seek indemnification pursuant to the foregoing provisions (the “Indemnified
Party”) shall give written notice thereof to the other party (the “Indemnifying
Party”) with a Claim for indemnity. Such notice shall indicate the nature of the
Claim and the basis therefor. Promptly after a Claim is made for which the
Indemnified Party seeks indemnity, the Indemnified Party shall permit the
Indemnifying Party, at its option and expense, to assume the complete defense of
such Claim, provided, however, that (a) the Indemnified Party will have the
right to participate in the defense of any such Claim at its own cost and
expense, (b) the Indemnifying Party will conduct the defense of such Claim, with
due

 

5

--------------------------------------------------------------------------------


 

regard for the business interest and potential related liability of the
Indemnified Party and (c) the Indemnifying Party will, prior to making any
settlement, consult with the Indemnified Party as to the terms of such
settlement, with the Indemnified Party having the right, at its election, to
release and hold harmless the Indemnifying Party from its obligations hereunder
with respect to such Claim and assume a complete defense of the same in return
for payment by the Indemnifying Party to the Indemnified Party of the amount of
the Indemnifying Party’s settlement offer. The Indemnifying Party will not, in
defense of such Claim, except with the consent of the Indemnified Party, consent
to the entry of any judgment or enter into any settlement which does not
include, as an unconditional term thereof, the giving by the claimant or
plaintiff to the Indemnified Party of a release from all liability in respect
thereof.  After notice to the Indemnified Party of the Indemnifying Party’s
election to assume the defense of such Claim, the Indemnifying Party shall be
liable to the Indemnified Party for such legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof at the
request of the Indemnifying Party. As to those Claims with respect to those
which the Indemnifying Party does not elect to assume control of the defense,
the Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at the Indemnifying Party’s own cost and expense,
and will not settle or otherwise dispose of any of the same without the consent
of the Indemnifying Party, which may not be unreasonably withheld or delayed. 

 

D.                                    The obligations of the parties under this
Section survive the termination of this Agreement.  Further, a breach by the
Indemnified Party of its obligations under this Agreement shall not relieve the
Indemnifying Party of its obligations under this Section unless such breach was
solely responsible for the Loss or Claim as determined by a court of competent
jurisdiction in a final and non-appealable decision or in a binding settlement
between the parties.

 

10.       DEFAULT

 

If Covance is in default of its material obligations under this Agreement, ALSI
shall promptly notify Covance in writing of any such default.  Covance shall
have a period of thirty (30) days from receipt of such notice within which to
cure the default.  If Covance shall fail to so cause such cure, then this
Agreement shall, at ALSI’s option and upon notice to Covance, immediately
terminate.  In any event, ALSI’s sole remedy for any default by Covance under
this Agreement shall be the refund of all money paid to Covance under this
Agreement. Under no circumstances shall ALSI be entitled to, nor shall Covance
be responsible for, any incidental, indirect, consequential or special damages
(including, without limitation, lost profit) arising in connection with any
default or breach by Covance of its obligations under this Agreement or any
documents related thereto.

 

If ALSI is in default of its material obligations under this Agreement, then
Covance shall promptly notify ALSI in writing of any such default. ALSI shall
have a period of thirty (30) days from the date of receipt of such notice within
which to cure the default.  If ALSI fails to cure within the specified time
period, then this Agreement shall, at Covance’s option, immediately terminate.

 

After performing Services, Covance will store the Study specimens (hereinafter
“Archival Specimens”) for the length of time and under storage conditions as
described in the applicable Statement of Work.  Archival Specimens may
subsequently be shipped to ALSI or another party as specified in the Statement
of Work or as otherwise requested by ALSI.  In no event shall Covance’s
liability for any breach or default with regard to storage of an Archival
Specimen exceed the fee it has been paid for storage of that specimen for the
prior twelve (12) months.   

 

6

--------------------------------------------------------------------------------


 

11.       INSURANCE

 

Covance shall secure and maintain in full force and effect through the
performance of its Services the necessary insurance coverage in amounts
appropriate to the conduct of Covance’s business. Certificates evidencing such
insurance will be made available for examination upon request by ALSI.

 

12.       FORCE MAJEURE

 

No party shall be liable for a delay in performance or failure to perform its
obligations under this Agreement if such delay or failure is due to acts of God
or any other event beyond the control of the parties, including, without
limitation, fire, explosion, weather, disease, war, insurrection, civil strife,
riots, government action or power failure, provided, however, that the party who
is unable to perform resumes performance as soon as possible following the end
of the event causing delay or failure. Any deadline or time for performance
which falls due during or subsequent to the occurrence of any of the events
referred to above shall be automatically extended for a period of time equal to
the period of delay caused by any such event.

 

Covance will promptly notify ALSI if, by reason of any of the events referred to
above, Covance is unable to meet any deadline or time for performance specified
in this Agreement.  In the event that any part of Covance’s Services is rendered
invalid as a result of any such event, Covance will, upon written request from
ALSI and at ALSI’s sole cost and expense, repeat that part of the Services
affected by the event.

 

13.       TERMINATION

 

ALSI may terminate this Agreement prior to completion of the Clinical Trial, at
any time and for any reason, upon 30 days written notice to Covance, except when
the reason for termination is the safety of patients, then it can be terminated
immediately.  In the event of termination, Covance shall be entitled to full
payment for work performed on the Clinical Trial up through the date work on
such Clinical Trial is concluded, including, without limitation, all fees and
other expenses of Covance for such Clinical Trial.  Covance shall use reasonable
efforts to conclude or transfer the Clinical Trial as expeditiously as
practicable and in accordance with all applicable laws, rules and regulations,
including those of the FDA.  Further, Covance and ALSI shall cooperate with each
other during such Clinical Trial termination to safeguard patient safety,
continuity of patient treatment and to comply with applicable laws, rules and
regulations.

 

The termination of this Agreement shall not relieve either party of its
obligations to the other with respect to (a) maintaining the confidentiality of
Confidential Information, (b) assignment of inventions and assistance with
respect thereto, (c) indemnification, (d) compensation for Services performed,
and (e) retention of records.

 

14.       MISCELLANEOUS

 

A.                                    Independent Contractor. It is understood
and agreed that Covance shall perform its duties as an independent contractor
and not as an agent, employee, partner or joint venture of ALSI.  Covance will
have no authority to bind or commit ALSI in any manner whatsoever and will not,
at any time, hold itself out to third parties as having authority to enter into
or incur any commitments, expenses, liabilities or obligations of any nature on
behalf of ALSI, except pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

B.                                    Advertising.  Neither party shall use the
name of the other party or the names of the employees of the other party in any
advertising or sales promotional material or in any publication without the
prior written permission of such party.

 

C.                                    Modifications.  No amendments or
modifications may be made to this Agreement without the mutual written agreement
of ALSI and Covance.

 

D.                                    Law.  This Agreement will be governed by
Indiana law.  It is the intention of the parties that in the event disputes
should arise between the parties over the interpretation and application of this
Agreement, the parties will first attempt to settle such disputes by negotiation
and consultation between the senior executives of ALSI and Covance and other
parties familiar with this Agreement or the Study.

 

E.                                      Costs of Litigation.  In the event that
any party commences legal proceedings against the other party in connection with
this Agreement, the party prevailing through a final non-appealable decision
shall be entitled to recover its costs and expenses of litigation (including
reasonable attorneys’ fees) from the other party.

 

F.                                      Binding Effect.     This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
successors and assigns; provided, however, that neither party shall have the
right to assign this Agreement or any of the rights set forth herein or delegate
any of the obligations hereunder without the prior written consent of the other
party.

 

G.                                    Entire Agreement.              This
Agreement represent the entire understanding between the parties with respect to
the subject matter hereof as of the Effective Date, and this Agreement
supersedes all prior agreements, negotiations, understandings, representations,
statements and writings between the parties relating thereto.

 

H.                                    Waiver.     No waiver of any term,
provision, or condition of this Agreement whether by conduct or otherwise in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver or estoppel of any such term, provision, or condition or of
any other term, provision, or condition of this Agreement.

 

I.                                        
Severability.                                                                           
If any term or provision of this Agreement shall be held invalid or
unenforceable, the remaining terms hereof shall not be affected but shall be
valid and enforced.

 

J.                                      Notices. All notices required to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, registered or
certified mail, return receipt requested, postage paid:

 

If to ALSI to:

Advanced Life Sciences Inc.

 

1440 Davey Road

 

Woodridge, IL 60517

 

Attention:

 

 

If to Covance to:

Covance Central Laboratory Services LP

 

8211 SciCor Drive

 

Indianapolis, Indiana 46214-2985

 

UNITED STATES

 

Attention: Vice President, Finance

 

8

--------------------------------------------------------------------------------


 

or at such other place as either party shall hereafter furnish to the other
party in writing. Notices shall be deemed given on the date of personal delivery
or deposit in the mail as specified above.

 

K.                                    Captions. Any caption used in this
Agreement is inserted for convenience and reference only and is to be ignored in
the construction and interpretation of the provisions hereof.

 

IN WITNESS WHEREOF, the parties by their duly authorized officers have executed
this Agreement on the dates set forth below, to be effective on the Effective
Date set forth on the first page of this Agreement.

 

Advanced Life Sciences Inc.

Covance Central Laboratory Services LP

 

 

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

By:

/s/ Deborah L. Tanner

 

 

 

 

 

 

 

 

 

Date:

November 22, 2005

Date:

November 22, 2005

 

9

--------------------------------------------------------------------------------